UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1136


KATHLEEN BLICK; HAROLD BLICK,

                Plaintiffs - Appellants,

          v.

SOUNDVIEW HOME LOAN TRUST 2006-WF1; DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee for Soundview Home Loan Trust
Company 2006-WF1,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:12-cv-00062-NKM-BWC)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kathleen and Harold Blick, Appellants Pro Se.      John Curtis
Lynch, Ethan G. Ostroff, TROUTMAN SANDERS, LLP, Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kathleen and Harold Blick appeal the district court’s

order   dismissing   their   complaint   against    Soundview   Home   Loan

Trust 2006 as barred by the doctrine of res judicata.             We have

reviewed the record and find no reversible error.           Accordingly,

we grant the Blicks’ motion to proceed in forma pauperis on

appeal and affirm for the reasons stated by the district court.

Blick v. Soundview Home Loan Trust 2006-WF1, Case No. 3:12-cv-

00062-NKM-BWC (W.D. Va. Jan. 10, 2013).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   2